
	

113 HR 1871 : Baseline Reform Act of 2014
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1871
		IN THE SENATE OF THE UNITED STATES
		April 9, 2014Received; read twice and referred to the Committee on the BudgetAN ACT
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget
			 baseline.
	
	
		1.Short titleThis Act may be cited as the Baseline Reform Act of 2014.
		2.The baselineSection 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
			
				257.The baseline
					(a)In general
						(1)For any fiscal year, the baseline refers to a projection of current-year levels of new budget
			 authority, outlays, or receipts and the surplus or deficit for the current
			 year, the budget year, and the ensuing nine outyears based on laws enacted
			 through the applicable date.
						(2)The baselines referred to in paragraph (1) shall be prepared annually.
						(b)Direct spending and receiptsFor the budget year and each outyear, estimates for direct spending in the baseline shall be
			 calculated as follows:
						(1)In generalLaws providing or creating direct spending and receipts are assumed to operate in the manner
			 specified in those laws for each such year and funding for entitlement
			 authority is assumed to be adequate to make all payments required by those
			 laws.
						(2)Exceptions
							(A)
								(i)No program established by a law enacted on or before the date of enactment of the Balanced Budget
			 Act of 1997 with estimated current year outlays greater than $50,000,000
			 shall be assumed to expire in the budget year or the outyears. The scoring
			 of new programs with estimated outlays greater than $50,000,000 a year
			 shall be based on scoring by the Committees on the Budget or OMB, as
			 applicable. OMB, CBO, and the Committees on the Budget shall consult on
			 the scoring of such programs where there are differences between CBO and
			 OMB.
								(ii)On the expiration of the suspension of a provision of law that is suspended under section 171 of Public Law 104–127 and that authorizes a program with estimated fiscal year outlays that are greater than
			 $50,000,000, for purposes of clause (i), the program shall be assumed to
			 continue to operate in the same manner as the program operated immediately
			 before the expiration of the suspension.
								(B)The increase for veterans' compensation for a fiscal year is assumed to be the same as that
			 required by law for veterans' pensions unless otherwise provided by law
			 enacted in that session.
							(C)Excise taxes dedicated to a trust fund, if expiring, are assumed to be extended at current rates.
							(D)If any law expires before the budget year or any outyear, then any program with estimated current
			 year outlays greater than $50,000,000 that operates under that law shall
			 be assumed to continue to operate under that law as in effect immediately
			 before its expiration.
							(3)Hospital insurance trust fundNotwithstanding any other provision of law, the receipts and disbursements of the Hospital
			 Insurance Trust Fund shall be included in all calculations required by
			 this Act.
						(c)Discretionary spendingFor the budget year and each of the nine ensuing outyears, the baseline shall be calculated using
			 the following assumptions regarding all amounts other than those covered
			 by subsection (b):
						(1)Estimated appropriationsBudgetary resources other than unobligated balances shall be at the level provided for the budget
			 year in full-year appropriation Acts. If for any account a full-year
			 appropriation has not yet been enacted, budgetary resources other than
			 unobligated balances shall be at the level available in the current year.
						(2)Current-year appropriationsIf, for any account, a continuing appropriation is in effect for less than the entire current year,
			 then the current-year amount shall be assumed to equal the amount that
			 would be available if that continuing appropriation covered the entire
			 fiscal year. If law permits the transfer of budget authority among budget
			 accounts in the current year, the current-year level for an account shall
			 reflect transfers accomplished by the submission of, or assumed for the
			 current year in, the President’s original budget for the budget year.
						(d)Up-to-Date conceptsIn calculating the baseline for the budget year or each of the nine ensuing outyears, current-year
			 amounts shall be calculated using the concepts and definitions that are
			 required for that budget year.
					(e)Asset salesAmounts realized from the sale of an asset shall not be included in estimates under section 251,
			 251A, 252, or 253 of this part or section 5 of the Statutory Pay-As-You-Go
			 Act of 2010 if that sale would result in a financial cost to the
			 Government as determined pursuant to scorekeeping guidelines.
					(f)Long-Term Budget OutlookOn or before July 1 of each year, CBO shall submit to the Committees on the Budget of the House of
			 Representatives and the Senate the Long-Term Budget Outlook for the fiscal
			 year commencing on October 1 of that year and at least the ensuing 40
			 fiscal years.
					.
		
	Passed the House of Representatives April 8, 2014.Karen L. Haas,Clerk.
